 



PRO URO CARE INC. CENTRAL BANK       6440 FLYING CLOUD DRIVE 6640 SHADY OAK ROAD
Loan Number   926315001 EDEN PRAIRIE, MN 55344 EDEN PRAIRIE, MN 55344 Date  
01-17-2013     Maturity Date   01-17-2014     Loan Amount $ 100,025.00
BORROWER'S NAME AND ADDRESS LENDER’S NAME AND ADDRESS Renewal Of   926315001
"I", "me" and "my" means each borrower above, "You" and "your” means the lender,
its successors LO/LP INIT   JH/DHJ together and separately. and assigns.      



 



I promise to pay you, at your address listed above, the PRINCIPAL sum of ONE
HUNDRED THOUSAND TWENTY FIVE AND NO/l00__ Dollars $ 100,025.00

xSingle Advance: I will receive all of the loan amount on 01-17-2013 . There
will be no additional advances under this note. ¨Multiple Advance: The loan
amount shown above is the maximum amount I can borrow under this note. On
__________________________  I will receive $ __________ and future principal
advances are permitted.





  Conditions: The conditions for future advances are                    



 



¨Open End Credit: You and I agree that I may borrow up to the maximum amount
more than one time. All other conditions of this note apply

to this feature. This feature expires on
______________________________________________

¨Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).

INTEREST: I agree to pay interest on the outstanding principal balance from
01-17-2013 at the rate of 5.000 % per year until 01-18-2013

xVariable Rate: This rate may then change as stated below.

xIndex Rate: The future rate will be 1.000 PERCENT ABOVE the following index
rate: THE BASE RATE ON CORPORATE LOANS POSTED BY AT

LEAST 70% OF THE 10 LARGEST U.S. BANKS KNOWN AS THE WALL STREET JOURNAL U.S.
PRIME RATE.

¨No Index: The future rate will not be subject to any internal or external
index. It will be entirely in your control.

xFrequency and Timing: The rate on this note may change as often as EVERY DAY
BEGINNING
01-18-2013                                                                    

A change in the interest rate will take effect ON THE SAME
DAY                                                                                                                                             

xLimitations: During the term of this loan, the applicable annual interest rate
will not be more than N/A% or less than

_________ 5.000%. The rate may not change more than                    % each
_____________________

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

xThe amount of each scheduled payment will change. [X] The amount of the final
payment will change.

¨______________________________________________________________________________________________________________

ACCRUAL METHOD: You will calculate interest on a ACTUAl/360 basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

xon the same fixed or variable rate basis in effect before maturity (as
indicated above).

¨at a rate equal to
__________________________________________________________________________________________________

xLATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% OF THE LATE AMOUNT


xADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which [X] are [ ] are not included in the principal amount above:
DOCUMENTATION FEE $20.00

xAuthority: The interest rate and other charges for this loan are authorized by
.MS 334.01 SUBD 2 _

PAYMENTS: I agree to pay this note as follows:

ON DEMAND, BUT IF NO DEMAND IS MADE THEN 11 MONTHLY INTEREST PAYMENTS RANGING
FROM $388.99 TO $430.66 BEGINNING 02-17-2013 AND 1 PAYMENT OF $100,455.66 ON
01-17-2014. THIS IS A VARIABLE RATE LOAN AND THE PAYMENT AMOUNTS MAY CHANGE. THE
FINAL PAYMENT MAY ALSO CHANGE. THE ACTUAL AMOUNT OF MY FINAL PAYMENT WILL DEPEND
ON MY PAYMENT RECORD.

 

 

 

 

ADDITIONAL TERMS:

 

 



x SECURITY: This note is separately secured by (describe separate   PURPOSE: The
purpose of this loan is WORKING CAPITAL document by type and date): PERSONAL
GUARANTY DATED 01-17-2013 AND     CONSUMER SECURITY AGREEMENT DATED 1-17-2012  
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE     (INCLUDING THOSE ON PAGE 2). I
have received a copy on today's     date. (This section. is tor your internal
use. Failure to list a separate security document does not mean the agreement
will not secure this note.)   PRO URO CARE INC.         /s/Richard B. Thon
Signature for Lender   RICHARD B. THON, CFO       /s/Jerry Hentges   /s/Richard
C. Carlson JERRY HENTGES, BRANCH PRESIDENT   RICHARD C. CARLSON, CEO            
UNIVERSAL NOTE   (Page 1 of 2)



 



 

 

 

 



DEFINITIONS: As used on page 1, “[X]”means the terms that apply to   REAL ESTATE
OR RESIDENCE SECURITY: If I am giving you any real this loan. "I", "me" or “my"
means each Borrower who signs this note   estate or a residence that is personal
property, as security for this note, I and each other person or legal entity
(including guarantors, endorsers,   have signed a separate security agreement.
Default and your remedies for and sureties) who agrees to pay this note
(together referred. to as "us").   default are determined by applicable law and
by the security agreement. You or your means the Lender and Its successors and
assigns.   Default and your remedies may also be determined by the "Default" and
APPLlCABLE LAW: Minnesota law controls this note. Any term of this   paragraphs
below, to the extent they are not prohibited by note which violates Minnesota
law is not effective unless the law   law or contrary to the security agreement.
permits you and me to agree to a variation.   DEFAULT: l will be in default if
any of the following happen: If any provision of this agreement IS
unenforceable, the rest of the   (1) .I fail to make a payment on time or in the
amount due; agreement remains in force. I may not change this agreement without
  (2) I fail to keep the property insured, if required; your express written
consent. Time IS of the essence in this agreement.   (3) I fail to pay, or keep
any promise, on any debt or agreement I have COMMISSIONS OR OTHER REMUNERATION:
I understand and agree that     with you; any insurance premiums paid to
insurance companies as part of this note   (4) any other creditors of mine try
to collect any debt l owe them will Involve money retained by you or paid back
to you as commissions or     through court proceedings;





other remuneration.   (5) I die, am declared incompetent, make an assignment for
the benefit In addition, I understand and agree that some other payments to
third     of creditors, or become insolvent (either because my liabilities
parties as part of this note may also Involve money retained by you or    
exceed my assets or I am unable to pay my debts as they become paid back to you
as commissions or other remuneration.     due); PAYMENTS: You will apply each
payment I make on this note first to any   (6) I make any written statement or
provide any financial information amount l owe you for charges which are neither
interest nor principal.     that is untrue or inaccurate when it was provided;
You will apply the rest of each payment to any unpaid interest, and then   (7) I
do or fail to do something which causes you to believe that you to the unpaid
principal. If you and I agree to a different application of     will have
difficulty collecting the amount l owe you; payments, we will describe our
agreement on this note.   (8) any collateral securing this note is used in a
manner or for a I may prepay all or part of this loan without penalty unless we
agree to     purpose which threatens confiscation by a legal authority;
something different on this note. Any partial prepayment I make will not   (9) I
change my name or assume an additional name without first excuse or reduce any
later scheduled payment until this note is paid in full     notifying you;
(unless, when I make the prepayment, you and I agree in writing to the   (10) I
fail to plant, cultivate and harvest crops in due season; contrary).   (11) any
loan proceeds are used for a purpose that will contribute to INTEREST: Interest
accrues on the principal remaining unpaid from time     excessive erosion of
highly erodible land, or to the conversion of to time, until paid in full. If
you give me my loan money in more than one     wetlands to produce an
agricultural commodity, as explained in 7 advance, each advance will start to
earn interest only when I receive it.     C.F.R. Part 1940, Subpart G, Exhibit
M. The interest rate in effect on this note at any time will apply to all the  
REMEDIES: If I am in default on this note, you have, but are not limited money
you advance at that time. Regardless of anything in this document   to, the
following remedies: that might imply otherwise, I will not pay and you will not
charge a rate   (1) You may demand immediate payment of everything l owe under
of interest that is higher than the maximum rate of interest you could     this
note; charge under applicable law for the credit you give me (before or after  
(2) You may set off this debt against any right I have to the payment maturity).
    of money from you, subject to the terms of the " SET-OFF" If you send any
erroneous notice of interest, we mutually agree to     paragraph; correct it. If
you collect more interest than the law and this agreement   (3) You may demand
security, additional security, or additional parties allow, you agree to refund
it to me.     to be obligated to pay this note as a condition for not using any
INDEX RATE: The index will serve only as a device for setting the rate on    
other remedy; this note. You do not guarantee by selecting this index, or the
margin,   (4) You may refuse to make advances to me or allow me to make that the
rate on this note will be the same rate you charge on any other     credit
purchases; loans or class of loans to me or other borrowers.   (5) You may use
any remedy you have under state or federal law. ACCRUAL METHOD: You will
calculate the amount of interest I will pay   If you choose one of these
remedies, you do not give up your right to on this loan using the interest rate
and accrual method on page 1 of this   use any other remedy later. By waiving
your right to declare an event to note. When calculating interest, you will use
the accrual method to   be a default, you do not waive your right to later
consider the event as a determine the number of days in a "year." If you do not
state an accrual   default if it continues or happens again. method, you may use
any reasonable accrual method to calculate   COLLECTION COSTS AND ATTORNEY'S
FEES: I will pay all costs of interest.   collection, replevin (an action for
the recovery of property wrongfully POST MATURITY RATE: In deciding when the
"Post Maturity Rate" (on   taken or detained), or any other or similar type of
cost if I am in default. page 1) applies, "maturity" means: 1.) The date of the
last scheduled   In addition, if you hire an attorney to collect this note, I
will pay payment indicated on page 1 of this note, or; 2.) The date you
accelerate   attorney's fees plus court costs (except where prohibited by law).
To the payment on the note, whichever is earlier.   extent permitted by the
United States Bankruptcy Code, I will also pay SINGLE ADVANCE LOANS: If this is
a single advance loan, you and I  



the reasonable attorney's fees and costs you are charged to collect this expect
that you will make only one advance of principal. However, you   debt as awarded
by any court under the Bankruptcy Code's jurisdiction. may add other amounts to
the principal if you make any payments   WAIVER: I give up my rights to require
you to: described in the" PAYMENTS BY LENDER" paragraph below.   (1) demand
payment of amounts due (presentment); MULTIPLE ADVANCE LOANS: If this is a
multiple advance loan, you and I   (2) obtain official certification of
nonpayment (protest); expect that you will make more than one advance of
principal. If this is   (3) give notice that amounts due have not been paid
(notice of closed-end credit, I am not entitled to additional credit if I repay
a part of     dishonor). the principal.   I waive any defenses I have based on
suretyship or impairment of PAYMENTS BY LENDER: If you are authorized to pay, on
my behalf,   collateral.



charges I am obligated to pay (such as property insurance premiums),  
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else then you may
treat those payments made by you as advances and add   has also agreed to pay it
(by, for example, signing this form or a separate them to the unpaid principal
under this note. Or, you may demand   guarantee or endorsement). immediate
payment of the charges.   You may sue me alone, anyone else obligated on this
note, or any SET-OFF: You may set off any amount due and payable under this note
  number of us together, to collect this note. You may do so without any against
any right I have to receive money from you.   notice that it has not been paid
(notice of dishonor). "Right to receive money from you" means:   You may,
without notice, release any party to the agreement without (1) any deposit
account balance I have with you;   releasing any other party. (2) any money owed
to me on an item presented to you or in your   If you give up any of your
rights, with or without notice, it will not   possession for collection or
exchange; and   affect my duty to pay this note. (3) any repurchase agreement or
other nondeposit obligation.   Any extension of new credit to any of us, or
renewal of this note by   "Any amount due and payable under this note" means the
total   all or less than all of us, will not release me from my duty to pay it.
(Of   amount of which you are entitled to demand payment under the terms of  
course, you are entitled to only one payment in full.) You may extend this  
this note at the time you set off. This total includes any balance the due  
note or the debt represented by this note, or any portion of the note or   date
for which you properly accelerate under this note.   debt, from time to time
without limit or notice. You may do this without If someone who has not agreed
to pay this note also owns my right to   affecting my liability for payment of
the note. receive money from you, your set-off right will apply to my interest
in the   I will not assign my obligation under this agreement without your prior
obligation, and to any other amounts I could withdraw on my sole request  
written approval. or endorsement.   FINANCIAL INFORMATION: I will provide you,
at your request, accurate, Your set-off right does not apply to an account or
other obligation   correct and complete financial statements or information you
need. where my rights are only as a representative. It also does not apply to  
NOTICE: Unless otherwise required by law, you will give any notice to me any
Individual Retirement Account or other tax-deferred retirement   by delivering
it or mailing it by first class mail to my last known address. account.   My
current address is on page 1. I will inform you in writing of any You will not
be liable for the dishonor of any check when the dishonor   change in my
address. I will give any notice to you by mailing it first class occurs because
you set off this debt against one of my accounts. I will   to your address
stated on page 1 of this agreement, or to any other assume the liability and
relieve you of all responsibility for any such claim   address you give me. that
occurs if you set off this debt against one of my accounts.  



 

 

(Page2 of 2)



 

